Case 3:19-cv-00288-KAW Document 1-1 Filed 01/16/19 Page 1 of 28




            EXHIBIT A
                                    Case 3:19-cv-00288-KAW Document 1-1 Filed 01/16/19 Page 2 of 28
                ::~:;
                 ,,..:••. • . .      --~                                   :.~..:- .4.. ... ...
                 , -.•. .. ..
                           ' •:.:    •~,         . .. :...
                                                        '             .•:'
                                                                       ..:,..-..:.
                                                                             ;?'•.. •.  . .
                                                                                            . ..   ....
                                                                                                      _   ::' ~S•*.~;:'                 .,                                    - .
                              .•                      .                                                              r:•...:.'•K^^r.:::~ .tr                 ,;;i':.+•;
                                                                                                                                                   ^ •x; ~~'?l::.                   "~2'                                 ' :~r:,;.~':~:.
                . .. .          .    ~. S•      . ,                     . .,; .,          .               .. r•.,:.,            .                                       ,             •             .                         -
                                     `




                                                                                  SUMMONS                                                                              r-0RcouRTaBEORLY
                                                                                                                                                                   (SalopARAneODEIA CORTq
                                                                          (CITACION JUDIClAL)
                                    NOTfCE TO DEFENDANT:
                                    (AVlSO AL DEN)ANDADO):
                                    Please see attacltment,

                                    YOU ARE BElNG 5t}ED BY PLAINTiFF:                                                                                               v        2~~'
                                    (LO EST,4 DEINANDANDO EL DFA4ANDANTE):                                                                                ,~ WLMM, Court ~ xtxutive t?flfr:
                                     Adriana Ponce, on behalf of herself and all others similarly situated                                                1~Tf1Ro Caf~'~' SL~URIOR COW
                                                                                                                                                                By: S. 4huis, Deputy

                                     NOlICE! You have been elted. The court may decflde against you wiihout your being heard un!ess you respond wllhin 30 days. Read !he informalion
                                     bebw.
                                         You have 30 CALENDAR DAYS after !his summons and legal papers are served on you to fie a wrftten response at ttus ceurt and have a copy
                                     seaved on the p!afntHf. A tetler or phone catl will not pro'cect you. Your wdtten respanse rnust be in proper legal form if you want the court lo hearyour
                                     case. There may he a courtiorm Qiat you can use foryour respanse. You can tind thase court fomu and more IMonna!ion at the Califnmia Courts
               --'         -- -      OnlineSeli-HelPCenter 1wwra.courtirrfc.ce-9av/seJfnalP). Y ourcounty!aw ➢brarY,arthecrourthousenearest          Yo u.ItYoucannotPa Ythefilin9fee,ask
                                      the court clerk for a!ee waiver fona If you do not fde your response on time, you may lose the rase by defaull, and your wages, money, and propeAy
                                      may be taken wMiout further waming hom the rourt
                                         lhere are other legal requirementa, You may wanl to oafi an attomey right away. lf you do rtat Imow an attorney, you may want to c•a!I an attomey
                                      refercal service. If ynu eannat afford an attomay, you may be eggible for free !egal senrices from a nonprofit legal servir:ss program. You can locate
                                      lhese nonprofit groups.etthe Califomta Legai ServicesyVeb site (wwwJawhelpcallforoia,oig}, the Califam!a Courts Oni!ne Self-He1p Center,
-__                                  (www.courtinro.ca.gov/setffretp), or by contac ing your local coutt or county bar associatlon. NOTE: The couet has a statutory lien tor waived fees and
                                      costs on any settlement or arbi!r'atlon ay.ard of $10,000 or more in a dvi't case. The courfs fien must be paid before the court wig dismiss the casE
                                     fAN1501  1 LD han derrlandado. Si no responde dentro de 30 dfas, la corfa puede deddir en su contrd s1n escuchar su vars(6n. Lea ta Infarmacf6n a
                                     continuacfdn.
                                      -rrene 30 DfAAS DE CALENDARlO despues de que te entn:guen asta okaciwl y papales fegates para prr.sentar una respuesta por escdta en esfa
                                     corle yhacerque seentregue una cropla at demandante. Une carta o una tlamada tetefiinica no!o prategan. Surespuesta porescrito Oena qua asiar
                          en formato tegaf corracfo sf desaa que prooasen su caso en la corta. Es posib/e que haya un formrrlarfo que osted puada usar para su respuesta.
    --   _—_ _-- -- --- Puede encontr-ar estos_farmularfos de fa cDde y mds informact6n en ef Centro de Ayada de fas Cortes de Caltforrria (www.sucorte,ca.gov), en ta
                          bfbroteq de leyes de su cvndado o en la corte que te quede m§s cerca_ S7 rto puede pagar la cuota de pmsentacibn, pida al seon:[ado de ta oorte
                          que fe de un fomrulario de axencidn de pago de cuotas. S1 no presenta su respueste a tlempo, puede perder et caso por lncumpGm7ento y la code te
                          podra quitarsu sueldo, dfnem ybienes sln mas edvertencia.
                                     - Ftay ofros requisitas tejates Es recomendable Que Dame a un abogada inmediatameote_ St no conoce a un abogado, puede Ramar a un serviciD de
                                     rem)stdn a abogados_ St no puede pagar a un abogadD, as posffite que cumpfa con los requisitas para abtener sertdcras tegales gratudos da un
          --                         programa de servlcfos Jegates sin fines de lucro. Pucde encontrarestos grupos sIn rines de turro en eJ sr7io web de CaGTomfa Legaf Services,
                                     (wu/wdawhelpcalifomia.org), ert at Cenfro de Ayuda da tas Cortes de Carfam'ra, (www,sucorte.ca.gov) o ponlendoae en cvntacto con la corfe o et
                                     cotegiD de abogadas loeates. AVISO: Porley, )a c'aAe Oene derecho a rectamarias ouotas y 1os costas exentos por imponartm gravamen sobre
                                     cuatqufar recupeiacifin de $/0,000 b mas de vatarrec>bida mediante un acuerdo o una concesidn de arh@raje en un caso de dan:cbo cfvif. Tfene que
                                     pagar et gravamen de ta corte antes de que la corte pueda dese cher ef caso.
                                    The name and address of the court is;                                                                             crsE nuTMeEx
                                             e y dfrecc)dn da ta corte es): 1VFai1n                                                                   50rMmMG4:
                                    (Et nomb>!
                                    3501 Civil Center Drive                                                                                                            1v                   0 3 9 3
                                    San Rafael, CA 94903
         -                          The name, address, and telephone number of plainUff s attomey, or p!ainUff without an attomey, Is:
                                    (E) nombre, ta direccl6n y ef nGme,o de te)efono del abogado del dernandante, o de) demandante que no tfene abogado, es):
                                    MarkBurtoii, SBN 178400, Hersh and Herslt, 601 Van Ness Ave., ~~t~e~2~BQ,aa~~cisco, CA 94102

                                    DATE:                                                                                   Clerk, by                                                                Deputy
-                 --                (Fecha)                                 ~j          `)
                                                                                        1 =' t~~:.:
                                                                                              C ~         (Secretario)                                                  ~ ~C~n $~
                                                                                                                                                                                                    Adunto
                                                                                                                                                                                                    ( !   )
                                    (For proof of servlce of fhis'sumtnons, use Proof of Service of Surrrmons (fomt POS-090).)                                              ~~4~ •
                                    (Para prueba de entrega de esta cltat)on use e)formutarfo Proof of Service of Summons, (POS-010)).
                                                                                 NOTtC ETO THEERS   P ON S1_RVE D•. Y
                                                                                                                    ou are served
                                     sFJllj
                                     (
                                                                                 1. Q as an individuat defendant
                                                                                 2. Q the person sued und ~ t                        'tious~naime of (spedfy):
                                                                                                                                                                                           h~f
                                                                                                                                                                                             ► ~('(,:l.l     r jf~7/`'~/
                                                                                                                                                                                                             N                          _
                                                                                                          ~/~
                                                                                                          {/                   ' "
                                                                                                                         ~J
                                                                                 3.                       f     ecify

                                                                                      under.•       i
                                                                                                    )
                                                                                                    (CP 416,10 (corporation)               0 CCP 416_60 (minor)
                                                                                                     CCP 416.20 (defunct corporaiion)            CCP 416_70 (eonservatee)
                                                                                                ~] CCP 416.40 (association or partnership) [] CCP 416•90 (aut#rorized parsort)
                                                                                           Q other (specifyJ:
                                                                                 4. ~ by personal delivery on (date):
                                                                                                                                                                                                        Pa   4 nTi
                                     Fu.a,Amp.d mrM-dawryuse                                                         SUMMON$                                                 cm.mCa rwo~m ff 412.20, ass
                                        Judtrlal Co:+::m orCarkrnra                                                                                                                           www.m,vtto/—aav
                                       .4UN ie0 lRev. dWyt.7➢Oal                                                                                                                                              -
                                                                                                                                                                                ~~-_„~•



                                                                                                                                                                                                                  ~~ ply

                                                                                                                                                                                                                     ~'k+~•..,:....-"
                            Case 3:19-cv-00288-KAW Document 1-1 Filed 01/16/19 Page 3 of 28

                  '                                                                                                                       MC-025
                                                                                                        CAsr: NUMeEIx:
           SHORT TlTLE:
               Ponce v. Amazon.com Services, Inc., et al.
-                                                                   ATTACHMENT (Number): Nummons
                                                 (This Attachment may be used with any Judicial Council form-)
           Defendants:

    ----   Amazon.com, Services Inc., a Delaware Corporation; Amazon Logistics, Inc., a Delaware Corporation; Alain
            onie, a California Resident; John Brown, a a i omia Resident; William Gordon, a California Resident; and
           Does 1-100, inclusive.




           (!f the item that thTs Atlachment concerns !s made under penalty of perjury, atl statements tn this            Page   1of 1
           Attachment are made under penalty of perjury.)
                                                                                                                         (Add pages as required)
           Form Approved for Optfonal Use                                                                                          www.couAlnlo.ca.gov
             Judlcial Council of Cafifomia                            ATTAC HMENT
             MC-025[Rev.July1.20091                               to Judicia! Council Form
                                        Case 3:19-cv-00288-KAW Document 1-1 Filed 01/16/19 Page 4 of 28
                     ...:..                   .:        .      .
                     -... , ,     .•~~::~ae:i•`~
                                       -,: :.                                    _ '                                                         -
                  . .,.•.n v. ~....f..v t;.;
                                           • •:9
                                                      • . ~3..4'•': ~ ' ~`.~;::
                                               ; •.•. i.ir•.. .•:. L"~:.-•:-}
                                                                                •-.                 ~          .. .         .    . - -..,~~.
                                                                                                                                          y:
                                                                                                                                                   . .   _          -y.y.      .- .:.....
                                                                                                                                                                                             ... .       ~            .ti.Ni ~ :.`~4:.•.K1.;v}
                                                                                                                                                                                                                      ..:+C:
                  •-:;.t.• ,•:.:~.                            .                                      .•                                                                                . ...f%:,;S;l`w'i+• t                                         ,c
                   ~'''~
                   • -. : '••
                           ~:L..,
                               • :~:}i':2:~.                :v:..:. .y fc::%  - •• •'•
                                                                             -•            ,•       .• .                    ' .. • . : `-                            _          '::J.;  : :...  ._ K.:,_. . • i       i_       . :..1:,:ti•;; :. .
                                  '
                                     ,    .  '
                                                ~~
                                                ' ~ '     :
                                                    • . .. .               .r.       ..                          ~~::                          •. • ... ~.   .. .             . . ,:~-..w-c ...        .,,,',;•                    . '•:;},':..: .
                                                                                                                                                                                             ~•:a•sy^?.:...           I•:.'y                         .




                 -
                                                                                                                                                                                                                          CM 010
                                        ATfORnEYORPARTYwmiOUTA'rtORNEYfiIama,Sraieea m:mbusnJadamssJ:                                                                                      ~rroeOUlrrU5EONLY
                                                                                                                                                                                              R:
                                          )Marx $urton (SSI~' 17&100) l~9outana.$c>fcer C3 i9491)                                                                                                                 '
                                          Hetshand.Hersh
                                          601 l+anNessAvenue,Suite2080                                                                                                                              'Sfti                       4
        --                                San Francisco, CA 944102                                                                                                                                 ~t ~ i F:i •i ; ti_; ;~~y 1' ; !}
                                             ,~Rorr<r,o: ~!•15-4•41-554-h                   arao 415-44I 7586                                                                                      ~41i rL ^iti'; -,};  . 1;

                                       SUPERIOR COU1iT OF CALIFOIRNIA,COUNTY OF MatiIl                                                                                                             n1
                                             sTRh-.AooR:ss; 3501 Civic Center-Dtive                                                                                                             j4 'v                  ~A                 3~
                                              N191LJNGADORE6S 3501 Civ.ic CenterDtive
                                             CnY74YDZIPCODE SanRafael, CA 94903
                                               9hAt30H HAhr'
                                          CASE tJAA6E:
                                         Poflce v. Amazon.com, Sertcices, Snc-, et aL
                                                                                                                                  OAr`ENL'rAeeR
                                            CIVIL CASE.- CQVER SE(EEf'                       Complex Case oesignaEion
                                        0 U njimlted
                                              (p~mcunt
                                                             Q G mited
                                                                                         Q Counter
                                                                                                             Q
                                                                                                                   Joinder
                                                                                                                                       ~ 1 1f   ~•          ~
                                                                                                                                                          ~•-~
                                                                                                                                                                                               1        0 39 S
                                                                   (Mlount
                                             demanded              demanded ts          Filed with fiirst appearance by defendant ~0~                     <~
                                              exceeds o25:000•)    $25,000 arlessl          (Cat. Rules ot Courf, rule-3.402)      —PAEJ( M. {-)AA)CFIU.q()il(
                                                                      tlems 1-6 below musr be completed (see instrvctfons on paee 2);
                                        1. Check one box below for the case'type that best deserlbes this case:
                                            Auto 7ort       .                                                    Contract                                      Provisionally Corrtplex Cfvil Lftigation
                                                                                                                'Q Bfeach o6cantracllwarran)y (Qoj             (C31, Rules df-C°urt, rules 14M-3.403)
                                            Q Auio'(22)
                                                  Uninsured moioiist (4S)                                        Q R.I. 3.740 catlections (OB)                 Q AntiWstffrade eg ratd on (03)
                                            OtherP.UPDlWD(PersonallnjurylPropeAy.                               Q Othercollec6ons(09)                          Q-Construction.defect(1o)
                                            DaageANropgful
                                              m
                                              -1              Death) Tort                                       Q Insurance coverage (1B)                      Q tvtass lort (40)                                                              ~
                                            t_1 Asbestos'(04)                                                    Q Other contract (37)                         Q SecurtiesfiGgatian(:91
                                                     Product0abifty (24)                                         Real Property                                 Q EnvlronmeptalRoxic tod (90)
                                                     Medlcal:malpract ce (45)                                    [1:] Eminent iJDmainllmrerse                  Q Insuranee mverage ciaimsarising fmm the
                                            1_J OtherPl/t'PfvvD (23)                                                        condemn•ation.(14)                           ebove I-rsted.provisrortabycompiaxcase
                                                                                                                 Q'Nrongful eviddion (33)                                   lypes (41)
                                            tion-PUPD/lND (olher) Tott
                                            Q Buslness'tarlfunfetr business practice (07) Q Other n:al property (26)                                           Enforcerilent of Judgment
                                            Q Clvil rights (08)                           Urilawfut Detatner                                                   Q F-nforcement of jbdgment (20)
                                            Q Oefamation (13)                             Q Commerdal.(31)                                                     tA-iscellaneous Clvil Cornplaint
                                            Q Frand (16) .                                                       Q
                                                                                                                 -
                                                                                                                   'Residentiai (32)                           Q .tztCO (27)
                                                                                                                 f      1
                                        Q Inte1lecWalproperfy(19)                                                u 'Drugs'(36)                                 Q .OlhercoinPlalnt(notspeciAedatrove) (42)
                                        Q?ro(esslonal negTigence.(25)                                              dic?al Review
                                                                                                                -Ju-                                           Misceltaneous Civil Petition
                                                                                                                 ~ 7
                                        Q Other non-PIJPD(WD 1ort'(35)                                           LJ A.sset.fodeiture (05)                      Q.p~„nership and corpOraie govemence (21)
                        -       -- --` -Erriployment -~ -`                                                 -           PetrTlon re: arbitratlon award (11)     ~ Otl'erpetillan(notspacified.above)•(43)
                                        Q WrongfultemTlrration(36)                                               Q Writofmandate(DZj
-   -                                       D Other emptoyrrierit.(15)                                                      Other)udiCal reviev (99
                                        2. Tiifs case         is   LLI )s~nat compfex under rule 3,400 nf {he CaliPomia Ru1es of CourL lf'the.case is oomplex, mark the
                                           faotors requiring eXcepfionatjudicial managamenC
                                           a_ Q Large.number af separately represented partles         d. [] Large number of witnesses
                                           p. [] Fxtens(ve motion praclice raising d(ft7cuit or noVef e..Q CoordVnation with related actioas• pending in one or more courts
                                                    issues that,wilt be t)rtte-consuming to resDlve            in otharcounties, stales, orcounlries, or in a federal court
                                           c. Q Substantial amount ofdocumentary evidence              f. E] Substantial'.postjud,gmentjudicial supervision
                                        3. Remedles sought.(check aU that apply): a.Q monetary b.Q nonmonetary, dr etaratory or in)uncfive re3ief a✓Q punitive
                                        4. Numberof.causes•of.ac'tion(specr7y);
                                        5. i tais case JQ is Q'Is not a ctass aetion suit.                                                                   "
             j                          6. if'thete -an: any known related cases, 6le ancl serve a nofice of reiated case. (You may. form CM-015.};
                                         oate: November 1, 2018                                                                                       ,/~; t~` ~~
                                        Montana Baker                                                                                                                                                                  ,y           `~
                                                                           ITYPE OR PnIHf NAlL9                                                               ISI 717fiE-0FP.ARry eRkirQilrL
        - -~ -- -- - --- --- ---                                                     NOTICE
           ~       . Plaintilf'must ftie this cover sheelwith the nrst paper (led in the action or proceedingf(except small claims•oases or cases;ftled
                      under•.the-Probate Code, Famly Code,.or Welfare and 1ns8tutians Code), (Cat- Rules of Courl, rute 3.220.) FaiSure to Ne may resu4t
             ~                                in-5'dnctlons.
                                           • File this cover sheet in addition to any cover sheet reqliired by local ceurt rule,
             !                             ~ If'this c2se is complex under rule 3;400 et seq. of the Califofrtia Rules of Court• you must serve a copy of this cover sheei on all :
             '                               other par0es. t0 the a^,tioo or proc,eeding.
                                           ~ Unless this-is a collections case under ruie 3,740 or.a complex case, thls cover sheef.will be used for statis4ical purposes o'
                                                                                                                                                                           ~uc~~
             •i                                                                                                                                                                                                             Fiae 1 a( 2
             ~                          'fmmAAoplalh-r'tam•',eror/Use                                                CNILCASECOVERSHEET                                         OalRubidCaeLmIc52.a0.9.RIn, s.auw.ays,3aae:
                                           JuQIc1~:Cnundro[Ca6bmia                   .~...,,,,                                                                                           CeLSaMarasol.lwiddAdninisua4cn,std9.10
                                           CM.a(4IRo'+.JuY/1,2ee7}                           -'.~                                                                                                            f»sW.mWCVLroia9av




                                                     Wo~
                                                    Case 3:19-cv-00288-KAW Document 1-1 Filed 01/16/19 Page 5 of 28


                                     '                                                                                                                                                                         CM-0'[ 0
                                                INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
                        To Pfaintiffs and Others Filing First Papers. If you are fiiing a first paper (for example, a complaint) in a civil case; you must
                        complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information wiil be used to compile
                        statistics abcut the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
                        one box for the case type that best describes the cese.- lf the case fits both a general and a more specific type of case listed in item 1,
                  -=- -check the more specific.one. If-the case has-multiple causes of action, check the box that best indicates the primary cause of action.
                            To assist you in completing the sheet, exemples of the cases that belong under each case type in item 1 are provided below. A cover
                             sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
--                         - its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Caurt.
                            To Parties in Rule 3.740 Collections Cases. A"collections case" under ruie 3.740 is defined as an action for recovery of money
-- -  -.- ---- owed in a sum stated to be certain that is not more- than $25,000, exdusive of interest and attomey's fees, arising from a transaction in                                                                                             =
                 which property, services, ar money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
                 damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
                 aftachment. The identification of a case as a rule 3.740 collections case on this fomti means that it will be exempt from the general
                 time-for-service requirements and case management rules, uniess a defendant files a responsive pleading. A rule 3.740 collections                                                                                               '
  _              case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
_             _..To Parties in_Cotnplex_Cases_ _in complex cases only, parties must also use the Civif Case Cover Sheet to designate whether the
                 case is complex. If a plaintiff believes the case is complex under rule 3.400 of the Califomia Rules of Court, this must be indicated by
                 completing the appropriate-boxes in itents 1 and 2. if a plaintiff designates a case as complex, the cover sheet must be served with the
    -
                 complaint on all parties-to the action. A defendant may file and serve no later than the time of its first appearance a jainder in the                                                                                          --
                 plaintifPs designation, a counter-designation that the case is not complex, or, ff the plaintiff has made no designation, a designation that
                            the case is compiex.
                                                                                                                CASE TYPES AND EXAMPLES                                                                                                              =
              _             Auto Tort                  - _- __       - - -          --            - -Contract                                         -                Provisionally Complex Civit Litigation (Cal.                                      -
                                    Auto (22)-Personal Injury/Property                                     Breach of Coniract/Warranty (06)                            Ruies of Court Rules 3.400-3.403)                                             -
                                              DamagelWrongful Death                                            Breach of RentallLease                                       AnfitrustfTrade Regulation (03)
                                    Uninsured Motorist (46) (ff the .;                                            Contract (not untawfut detairter                          Construction Defect (10)                           -
                       F . .                                                                                                                                                                                              ':.`...1_:       • •
                    —                   case involves an uninsured -::.                  ..                           or wrongfuJ evictfon)                                 Claims involving Mass Tort (40)
    --- ' - -- -'- -`---
                     -"                       motorlst ctaim subfect to        -                               Contract/WarrantY Breach-Seller                              Securities Litl9 ation( 28)
                                         --   arbitratton, check-_this ttem                                       Plainfiff (not fraud or negtigence)             _-        Environmentaifroxic Tort (30)
                                          instead of Auto)                                                     Negllgent Breaoh of ContracN                                 Insurance Coverage Claims
     -~'                    Other PIIPDIWD (Personallnjuryf--f""'"` --`-- -- --                                    WarrantY                               -                 -   {arising from Provisionaltycom ptex          -                   -
    - -- -- --              Property DamagelYVrongful Death)                        -' - - "- -                Other Breach of ContracttWarranty - - - -                ----    case typelisted above) (41)
                            Tort                                                                           Collections (e.g., money owed, open                          Enforoement of Judgment
                                    Asbestos (04)                        -     -`                              book accounts) (09)                                         EnfOrcement of Judgment (20)
     -            --                      Asbestos Property Damage                  -                          Callectlon Case-Seiler Plaintiff                                 Abstract of Judgment (Out of
                                          Asbestos Personal lnjury/                                            Other Promissory Note/Collections                                    County)
                                              Wrongfui Death                                                       Case                                                         Confession of Judgment (non-
                                    Product Liability (not asbestos or                  --- -              Insurance Coverage (not provlsiottatfy                                   domestic relations)
                                       toxic%nvironmental) (24)                                                comptex) (18)                                                    Sister State Judgment
                                    Medical Malpractice (45)                                      --           Auto Subrogation                                                 Administrrative Ageney Award
                                          Medlcal Matpractiae-                                                 Other Coverage                                                      (not unpaid taxes)
                                              Physicians & Surgeons                                        Other Contract (37)                                                  Petition/Certification of Entry of
-      --- -                              Other Professional Health Care                                      Contractual Fraud                                                    Judgment on Unpaid Taxes
                                                   Maipractice                                             Other Contract Dispute                                               Other Enforcement of Judgment
                                - 0ther PUPDIWD (23)                                                Reat Praperty                                                                   Case
     -- --                      -             Premises-Liability (e.g., slip                               Eminent Domain/Inverse                                       Mlscellaneous Civll Complaint
-                                                  and fall)                                                   CondemnsUon (14)                           _. -            -RICO (27)
                                              lntentlonal Bodily InjurylPDlWD                              Wrongful EvicUon (33)                                            Other Complaint (not specifted
                       _                           (e.g., assault, vandalism)                                                                                                  above) (42)
                                                                                                           Other Real Property (e.g., quiet title) (26)
                                          Intentional InFliction of ---' -- - - - --          -                                                                                 Declaratory Relief Oniy
                                                                                                               Writ of Possession of Real Property
                                               Emotional Distress                                                                                                               Injunctive Rellef Only (non-
                                                                                                               Mortgage Foreclosure
                                          Negligent InFliction of.                                                                                                                  harassment)
                                                                                                               Quiet Title
                                                   Emotional Distress                                          Other Real Property (not eminent                                 Mechanlcs Llen
       -                            Other PUPD/WD                                                              domaln, landlord/tertant, or                                     Other Commercial Complaint
                            Non-PUPD/WD (Other) Tort , - _ __ . - —                      --               foreclosure)                                                              Case (non-tort/non-complex)
                                                                                                                                                          -
                                                                                                   Untawful Detainar                                                            Other Civil Complaint
                               Business TorUUnfair Business                                                                                                                         (non-tort/non-complex)
                                   Practice (07)                                                      Cammercial (31)
                                                                                                                                                                        Miscellaneous Civil Petition                                                 ~
                                Civil Rights (e.g:, discriminati on,_ _                                    Residentiai (32)                                                 Partnership and Corporate
                                   false arrest) (not 1 -iw7                                               Drugs (38) (if the case Fnvolves illegat
                                                                                                                                                                 -              Govamance {21)
: - -                                     harassment) (08)          --         _.                              drugs, check this item; otherwise,                           Other Petition (not speci/ied
                                    Defamation (e.g., slander, Ilbel)-                                      report as Commerciaf or Residentfal) -            _
                                                             _ _ - -_                                                                                                          above) (43)                                             _
                                        (13)                                                        Judicial Review                            __                    _ __ _ __ Civil Harrassment
                                    Fraud (16)                                                             Asset Forfeiture (05)                                                Workplace Violence
                                    Inteliectual Property. (19)                                            Petition Re: Arbitration Award (11)                                  Eider/Dependent Adult
                                    Professional Negligenca (25)                                           Writ of Mandate (02)                                                     pbuse
                                       Legal Malpractice      -                                                Writ-Administrative Mandamus                                     Election Contest
                                          Other Professional Malpiactice                                       Writ-Mandamus on Limited Court
                                                 (not medicaf ortegat)
                                                                                                                                                                                PeHtion for Name Change
                                                                               __ -__         ,                    Case Matter                                                  PeStiori for Rellef From Late
                                    Other Non-PUPDMlD Tort"(35)                                        -       Writ-Other Limited Court Case                                        Claim
                            Employment                                       ----.                                Review                                                        Other Clvii Petitlon
                                    Wrongfui Termination (36)                                              Other Judicial Review (39)
                                    Other Employment (15)                                                      Review of Health Officer Order
                                                                                                               Notice of Appeal-Labor
                                                                                                                 Commissioner Appeals
                            CM-0101Rev. July 1, 2007l                                                                                                                                                           Page202
                                                                                                           CML CASE COVER SHEET
                       Case 3:19-cv-00288-KAW Document 1-1 Filed 01/16/19 Page 6 of 28
        n ,-.iti~}:: :.. .              _ ~ ~ _ v.,,....,       •
        .....f•. : •..._:•         ,._ ,.       .:•_... •   ._ _~e_ ::.' . . : — :•\..-. ......
                                                                                    v. :_.-_—..a....; . .. . . ... _. .. .a
                                                                                                                          .. .._•
                i             1




                                   ~

                                                  MARK E. SURTON, 3R (SBN 178400)
                                   2              MONTANA BAKER (SBN 319491)
                                   3              HERSH & HERSH
                                                  A Professional Corporation
                                   4              601 Van Ness Avenue, Suite 2080
                                                  San Francisco, CA 941 02-63 1 6
                                                 (415)441-5544
                                                                                                                                       rp- ~ L19D
                                   5
                                                  (415) 441-7586 Facsimile                                                                     N10V         2Q1S
                                   6                                                                                                 JA1Y-E.S i~T. FM. CaurtgxeCufive Ofrice:
                                                                                                                                       BFIMrN COUNTXS'JPERIOit COt3"
                                   7              AttornePs for Platnti~'flDRlflATA PONCE                                               -     89r E. Ci:afs, DPputg
                                                  and the Proposed Class
                                   8
                                   g                           IN THE SUPERIOR COURT OF THE STATE OF CALIFORNIA
                                                                                                       COUNTY OF MARIN
                                  la .
                                                  ADRIANA PONCE, on behalf of lerself                                        Case No -,~ , ~ ~ ~ ~~ ~ 9 3 7
                                                                                                                                                        .
                                                  and_ all others that a-e sitnilarly situated,
                                                                                                                            CLASS ACTION COMPLAINT
                                                             Plaintiffs,                                                      1. FAILUR-E TO REIMBURSE
                                                                                                                                 FOR BUSINESS E)LPENSES
                          E
                    a             14                                                                                             (Lab. Code § 2802)
                          t                         AMAZON.COM SEIZVICES, INC, a                                              2. FAILURE TO PAY NiINIMUM
                                                    Delaware Corporation; AMAZON                                                 VS'AGE (Lab. Code §§ 1197,
                                                    LOGISTICS, INC., a Delaware                                                        1194,1194.2)
                    ,Y? i         16                Corporation; ATLAJN MONIE, a                                                    3. FAILURE TO PROVIDE
                                                    Califomia Resident; JOHN BROFNN, a                                                 MEAL AND REST PERIODS
                                  17                California Resident; WlLLIAM                                                       (Lab. Code § § 226.7, 512)
-             -"— -- -- --18                        GORDON, a California Resident; and                                              4. FAILY]RE TO PAY
                --                               - -DOES 1-100, inclusive.                                                             OVERTIDOE (Lab. Code §§ 510,
                    _ -- 19                            _                                                                               1794,1197)
                                                             Defendante,                                                            5. FAILURE TO FURNISI3
                                  20                                                                                                   ACCURATE WAGE
                                                       -                                                                               STATEMENTS (Lab. Code §§
                                  21                                                                                                   226,1174,1174.5)
                      -           22                                                                                                 6. FAILURE TO PAY WAGES
    -               _---- 23                 -                                                                                           WHEN DUE & WAITING
                                                                                                                                    - - TIME PENALTIES (Lab. Code
                                                                                                                                        §§ 201, 202, 2f13, 204,1194)
                                  24                                                                                                7. VIOLATION OF THE
               ~~~~~ 25                                                                                                               - UNFAIR COMPETITION
                                                   -
                                                                                                                                        I.AW (Bus. & Prof. Code §
                                  26                                                                                                   17200 et seq.~



             c        ly 28
                    oip)
                                  27                                                                                         DEMAND FO]R :fURY TRIAL


                                                                       CLASS ACTION COMI'LAINT FORDAIv7AGES; DEtvtAND FOR JURY TRIA3.




                                                                                                                                                                        ;
                                                                                                                                                                        1   S• . •::.   .
                                            Case 3:19-cv-00288-KAW Document 1-1 Filed 01/16/19 Page 7 of 28




     --          - --         - ----         --.------- -.-Plaintiff ADRIANA PONCE on behalf of herself and all others that are similarly
                                    2-
                                                situated (collectively ``Plaintiffs") bring tliis action against Defendants Amazon.com
                                    31
                                                Servioes;-Inc:; Amazon Logistics, Inc.; Alain Monie; John Brown; William Gordon; and
                                                Does 1-100 (collectively "Defendants" or "Amazon"), and allege on information and
                                                belief as follows:
                                    6
                                                                                    A. INTRODUCTION
                                   $_-=- .-                    This case is brought on behalf of individuals who work or have tivorked as
     --              _   -------
                                       9        delivery drivers for Defendants in the State of California, who contracted directly with
                                           Amazon and - who were classif ed by Amazon as independent contractors. Plaintiffs
                                  10
                                   - 1 __;~ became delivery drivers by signing up for Amazon Flex, a program in which e-commerce
                                              - giant,--Amazon;--pays individuals to deliver packages from their personal vehicles. At the
                                  12
                                                heart of . Plaintiffs' coinplaint is the allegation that Amazon has misclassified them as
                                  13
                         W ~
                         x~                   --- independent contractors, when they are actually employees, and therefore Amazon has
                             14
--                       ~.p  5                 repeatedly violated the California Labor Code ("Labor Code"); California lndustrial
                           ; 1
                             16                 Welfare Comtnission ("IWC") Wage Order No. 9 and the California Business and
                         x-                                                                          _ _ _ -- -------- - - -
                                                Professions Code.                                                                                _
                                  17
                                               --      -2. -- _- Plaintiffs brings this lawsuit as a class action and assert violations of the
                                  18
---_ -_.-_                -                 - - -California Labor- Code,- the   IWC -wage orders, and the Unfair Competition Law ("UCL"),
                                  19
                                                arising-from - Defendants' unlawful conduct, including: (1) failure to reimburse for
                     20
----- _-------...- -- 21                        business -expenses;-(2)-failure to pay minimum wage; (3) faiiure to provide meal and rest
--        -- -----
                 -         ---    =•-- --   --===-periods;-(4) failure--to-pay for overtime; (5) failure to furnish accurate wage statements
                                  22
                                             ----_and-keep accurate payroll records, (6) failure to promptly pay wages when due and -
                                                waiting time penalties, and (7) violation of the unfair competition law.
                                            -- -_-      3:- -- - Plaintiffs seek compensation for all hours worked; all penalties; liquidated
                                                damages; and other damages permitted by law; restitution and disgorgement of all
                                               -= benefits .-obtained by Defendants from their unlawful business practices; injunctive and

                                  0                                                           -2-
                                                              CLASS ACTION COMPLAINT FOR DAMAGES; DEMAND POTt JURY TRIAL
                                     Case 3:19-cv-00288-KAW Document 1-1 Filed 01/16/19 Page 8 of 28

                                     m


                                1
- --- --- -             - -     2              declaratory- -relief; punitive damages, all fonns of equitable relief permitted by law; and
                                               reasonable attorneys' fees and costs.
                                3
          - _ --- -_                                                                   B. PARTiES
                                4
                                                       4.     -Plaintiff ADRIANA PONCE ("Ms. PONCE" or "Plaintiffl'), is an
                                5
                                               individuai and is, and was at all relevant times herein, employed as a delivery driver by
                                6
   -          - - -- -?                       _-Defendants. Ms. -Ponce, at all reievant times herein, performed timed del'iveries in
 - _i-
    - - -= -.--
           - -_-_---~-
                   - ----$                   =-_California-=-for--_Defendants; with more than half of her deliveries made to Amazon
                                               customers in Marin County.
                                9
                                         --- -----5.-- - Defendant Amazon.com, Services Inc. is a Delaware corporation and
                               10                                        ,
                                            cot2ducts business throughout-the State of California, including the County of Marin._At
 -_-_ ---_~--_ 12                            _-= a11==relevant-tirnes herein, -it has been a covered eritity= or- employer within the meaning of
                                              -"the California Labor Code and the California lndustrial Welfare Commission.
                w `5
                ~~             13
                  ~                  -          --     6.      Defendant Amazon Logistics, Inc. is a Delaware corporation and conducts
                               14
- --- - — Q; - a ----                          business tliroughout the State of California, including the County of Marin. On
                 x " 15
                    J 9~
                 -
                 ^     W                       information and belief, Amazon Logistics, Inc. is a subsidiary of Amazon.com, Services -
                           --16                Inc., and delivery drivers, including Plaintiffs have contracted directly with Amazon.com,
                               17
                                             - Iric:-- through Amazon Logistics, Inc. Collectively, Amazon.com, Inc. and ' Amazon
                               18
-- - -         --          -                   Logistics, Inc. are hereinaf#er referred to as "Amazon" or "Defendants."
                               .19
                                                       7.      Defendant Alain Monie {"Mr. Monie), is an individual and is, and was at
                               20
                                         =     all relevant tiriies herein, a resident of the State - of -California. -Pursuant to Labor Code
                               21
_- - --      - --                        --- "section--558:1-,"•Mr. =Monie is, and was at all relevant times herein, an owner, director,
                               22
                                               officer, or managing agent of Amazon.com, Services Inc. In particular, Mr. Monie, in his
                               23
---,----__4_           _--"- 24 =.- -corporate -capacity, acted on behalf of Amazon and exercised substantial independent
                                               authority and judgment so that his decisions ultimately determined Amazon's corporate
                               25
                                               policy, including but not limited to the Amazon Flex progra.m.
                               26
                               27
                               28                                                             -3-
                                                              CLASS ACTION COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                  Case 3:19-cv-00288-KAW Document 1-1 Filed 01/16/19 Page 9 of 28

                                      i


                            1
                                                   8. --- Defendant John Brown ("Mr. Brown), is an. individual, and was at alI
                            2
                                           relevant times herein, a resident of the State of California. Pursuant to Labor Code
                            3
----- --- - -- -. - A-            :==- _sectiori-558.1, Mr.-Bro.wn was at all relevant times herein, aii owner, director, officer, or
                                  -        managing agent of Amazon:eom, Services Inc. In particular, Mr. Brown, in his corporate
                                           capacity, acted on behalf of Amazon and exercised substantial independent authority and
                                          -judgment so that his decisions ultimately deteriniried Arnaion's corporate- policy,
                                           including but not limited to the Amazon Flex program. -,
                                                   9.      Defendant WilIiam Gordon ("Mr. Gordon), is an individual and is, and
                                  -'       was at all rel-evant times herein, a resident of the State of California. Pursuant to Labor
                                                                                                                                          .: .
               ___-.._-----11              Code section._558.1, Mr. Gordon was-at all relevant times herein, a.n owner, director,

-----=--_=~ --                    ===officer,=or-managing- agent of Amazon.com; Serv'ices -Inc:-In particular, Mr. Gordon, in
                          12
                                           his corporate capacity, acted on behalf of Amazon and exercised -substaritial independent
                 w
                     F
                     C
                          13
-     -       -- x ~-.- ---            _ -authority-and judgment so that his decisions ultimately deternnined Amazon's corporate
                     ~    14
                                           policy, including but not limited to the Amazon Flex program.
                     ~y   15
                                                   10.     The true names and capacities, whether individual, corporate, associate, or
                ~Q        16
                                   -===otherwise,=of-Defendants sued herein as I through 100, inclusive, are-currently imlcnown ---
                          17
- --.______ --~------- 1 $        -- =to- Plaintiffs; -who -therefore sue Defendants by such _fictitious names under Cal. Code of

-- _       _ -- -- ~--                    — Civi1-Procedure-§ -474. Plaintiffs are informed and believe, and based thereon allege, that
                           19
                                            each of the Defendants designated herein as a DOE is legally responsible in some manner
                          20
--        - - . -- --        -
                   .. ------ 21   == =-for the unlawful=-acts-referred to herein. Plaintiffs will seek leave of court to amend this
                                            Complaint to reflect -the true names and capacities of the Defendants designated
                          22
                                            hereinafter as DOES- when such identities become known. Hereinafter Defendants and
                          23
                           24              the-DOE Defendants shall be referred to collectively-as.-°`Defendants."-
    ---_ _-     ---__._-25                                        times mentioned, Defendants, and- each of them, were the agents,
                                  -=-=alter- egos,- servants, joint venturers, joint employers or employees for each other, and
                           26
                                            acted with the -consent of his/her said Co-Defendants, and acted within the course,
                           27
                           28                                                           _4_
                                                         CLASS ACT10N COM.PLAINT FOR DAfviAGES; DEMAND FOR JURY TR1AL
                              Case 3:19-cv-00288-KAW Document 1-1 Filed 01/16/19 Page 10 of 28




                                  purpose Etnd scope of said agency, service or employment and said conduct was ratified
                         2
                                  by Defendants, and each of them.
                         3
                                           - 12.-- - -- At. all relevant times herein, the California Labor Code aiid IWC Wage
                         -4
                         -5      --Order-No.-9 govemed the employment relationship between Plaintiffs and Defendants.

                                                                  C. FACTUAL       ALLEGATIONS
                         6
                                           A-1- -    Defendant Amazon is an online retailer that provides delivery service of
                         7
                                  consumer and dledtronic- goods to customers of- the Amazon.com website and the
                         8
                                  Amazon mobile application.
                         9
                                            14.     _- Ariiazon Fle*x is a delivery prograni in wl-lich Amazon hires individuals to
                       ..10
                                  complete Amazon deliveries using the Amazon Flex mobile application ("flex App"). To

- -- — ---- -------               q    i     o--b-e-a driverfdt-tlie Amazon Flex Program,-an individual (hereinafter referred to
                        12
                  cn              As "Fldx Drivers") rieeds t(i have a smartphone, have access to a qualifying vehicle, show
                        13
                                  proof of--auto insurance and pass a background check. Once hired, Flex Drivers are
                        14
                              ---required-to -watch -19 training-videos that describe the job, show them how to use the Flex
                  =
                  Cn
                        15
                                  App to scan packages, and show them how to pick up and drop off deliveries.
                        16
                                           -1         Ainazon-pay-s_ Flex Diivers a fixed amotiht per delivery shift. Specifically''
                        17
                                  Flex Drivers-- log: onto the Flex App and select - a- block of-hours that Aniazon has
                        18
                                  designated--as- available for a fixed payout. Ava lable -shifts ty-pically vaty from 2-6 hours
                         19
                                  in length.-Defendants pay Flex Drivers twice each week via direct deposit.
                        20
                                  -------------1-6,-- -._ - —
                                                            ~~-Amazon--and--the Flex App initiate -ahnost everything a Flex Driver does
                         21
                                  during their shift. Amazon controls which shifts are available for each Plaintiff and
                         22
                                   prohibits Plaintiffs from viewing and selecting certain shifts on a daily and weekly basis.
                         23
                                  -Then, Tlex-Drivers select-an available block of time -and -begin their shift by arriving      at an

                                  =Amazon distribution center- and swiping "I've Arrived! on the Flex App. The Flex App
                         25
                                  Ah6h-'shows the driver-how to navigate to each package drop-off location. Once the driver
                         26
                                   has arrived to a delivery destination, they scan the package with the Flex App and place it
                         27

                         28
                                                    CLASS ACTION COWLAINT FOR DAMAGES; DEtMAND FOR JURY TRIAL
                                              Case 3:19-cv-00288-KAW Document 1-1 Filed 01/16/19 Page 11 of 28




                                        1
                                                       in a safe area. After completing all deliveries, the Flex Drivers end their shift in the Flex
                                        2
                                                       App.
                                        3
    ----._-- ---- - - 4                                       1_7. -__ However, if a package cannot be delivered, for example, if there is an

                        - - 5                          unknown gate code or a driver cannot enter an apartment complex, the Flex Driver will

                                                       mark the delivery as undeliverable. If a Flex Driver is unable to complete all deliveries,
                                        6
                         -- - -                        they must return the uncompleted packages to the pick up station, for no additional
                                        7
                                                       conipensation.
                                        8
                                                                                  WORKER MISCLASSIFICATION
                                        9
                                                              18.       Amazon contracts directly witli Flex Drivers and although they are
                                      10
                                                       classified as independent contractors, these delivery drivers are actually employees. In
                                      11
        -           -
                -----
                   --x---          -- . . .    -- fact;- .pursuant to the_ California Supreme Courrt's recent ruling in Dynanaex Operations
                                      12
                        vn _                           West, Inc., v. Szrperfor Court, all Plaintiffs should be classified as employees for the
                        w o 13
                                                       following reasons:
                        x U~~ 14
                        ~
    -- --- - --~---o--- -                                           ---(A) Plaintiffs are not, and were not, fxee-from the control and direction of
                        ~J' 15
                          ~                             Defendants in connection with the performance of their delivery services. For instance,
                        w 4 16
-             - -- --x--              --
                                               -        Plairitiffs receive unpaid training regarding how to scan packages appropriately, how to
              --                      17
                                                        interact with- customers and how to handle issues they may encounter while making
                                      18
    -         _ __--~- --_- --- -19                    _=deliveries.. They must foliow Amazon's instructions regarding where to rnake deliveries,

                                                        in what order, and which route to take. Defendants even control which and how many
                                      20
- - -- --- _              - -- .               -=----=-shifts -a Plaintiff can view and select on a daily or weekly basis: Plaintiffs must also
                                       21
                                                        follow requirements and rules imposed on them by Amazon, and are subject to
                                      22
                                                        ternunation at Amazon's discretion for their failure to adliere to these requirements,
                                      23
            ------ --        -T- 24            -- including-timeliness in making deliveries, scanning of-packages, and their conduct with

            ---- - ------ -- -                     -    customers. Lastly, Defendants hired Plaintiffs to- fulfill- contractual obligations with
                                       25
                  - -                                   customers, -who maintain particular requirements for customer service. Accordingly,
                               - 26
                                                        Defendants have an incentive to control the means and manner of Plaintiffs' service.
                                       27
                                       28                                                           m
                                                                      CLASS ACTION COvTPLAINT FOR DAIvIAGES; DEMAND FOR JURY TRIAL
                                        Case 3:19-cv-00288-KAW Document 1-1 Filed 01/16/19 Page 12 of 28




                                  1
                                                            (B) Plaintiffs perform work that is within the usual course of Defendants'
                                  2
                                             business. Specifically, Amazon is primarily in the business of providing delivery
                                  3
                                             service to customers, and that is the delivery service that Plaintiffs provide. Plaintiffs'
                                  4
    - ------------- ------- 5 .          -- -delivery services are therefore fully integrated into Amazon's business.

                                                            (C) Plaintiffs are not customarily engaged in an independently estabiished
                                  6
-        -       --- —            7          trade, occupation, or business that is of the same- nature as the work performed by

                                  8      T=Defendants. Pursuant -to Defendants' uniform policy, Defendants do not require

                                             Arnazon Flex delivery drivers to possess any skill above and beyond that necessary to
                                  9
                                             obtain a normal -driver's license, and Plaintiffs in fact do not possess any specialized
                                 10
     ..~.....                                skill. ln addition, Plaintiffs operate no distinct business of their own, and are superyised
                                 11
- .--~--.             ------             ----by-Defendants through supervisors located at Amazon's distribution centers.
                                 12
                      C'n C                                 (D) Plaintiffs perforrri essentialiy the same tasks in the same manner as
                           ~     13
                      wa                     the delivexy drivers who are classified as employees by the courier companies Amazon
                                         -
                      x ~ 14
                      ~ a                    contracts with to deliver packages.
                      =
                      C   15
                      ~a                            19.     Defendants saved vast sums of money by not paying for Plaintiffs'
                                 16
                                             overtime labor, expenses and payroll taxes, allowing them to reap enormous profits, at
                                 17
                                             Plaintiffs' expense, to expand their business.
                                 18
------- - - -            -- -                             --.FAILURE TO REIMBURSE FOR BUSINESS EXPENSES
                                 _ 19
                                                    20.     Based on Defendants' classification of Plaintiffs as independent
                                 20
- -- -                                   - --- contxactors,--Defendants require Flex Drivers to pay-for the business expenses necessary
                                 21
                  -         -            --- to perform their job. These expenses include, but are not limited to, the cost of purchase
                                - 22
                                             of Plaintiffs' cell phones and related cell phone costs, such as cell phone data, call and/or
                                 23
    --       _   -- — --                     -text=- niessaging- expenses. Plaintiffs are also .responsible for the cost of purchase of
                                - 24
                                         - Plaintiffs'--vehicle, -vehicle maintenance, fuel, auto irisurance and other vehicle operating
                                 25
                                             costs, including costs of tools and other equipment necessary to perform services.
                                 26
                                 27
                                 28                                                      -7-
                                                           CLASS ACTFON COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
             Case 3:19-cv-00288-KAW Document 1-1 Filed 01/16/19 Page 13 of 28




                                            MINIMUM WAGE VIOLATIONS
         2
                                    6-rfddht-s advei-tise that Flex Drivers cannialce between $18-$25 an
         3
                                            Plaintiffs are classified as -independent contractors,. Amazon
     -   4
              --- -requires Flex--Drivers to pay for the business expenses-necessary to perform their job. In
         5
                 light of the btisin-ess expenses the Flex Drivers bear in order to perform their jobs,
         6
                 Plaintiffs' hourly wages often fall below the State of Califoimia's minimum wage, and/or

                 the local minimum wage requirements of the cities-the drivers delive
                                                                                   - - -red to.
         8
                         22.     Defendants pay Flex Drivers by the delivery block with a fixed payout
         9
                            .
                 atribunt.- H bwever, it-Often takes Flex Drivers more time to complete their deliveries than
     10
             -_--the --scheduled block estimate. Nonetheless, Flex Drivers do not receive additional            . . ...
              .__ = compensatidrn~fdr thi - extra-time. Moreover, if a package-is-undeliverable, Flex Drivers
      2
     12
           are requii'ed to retum-lhe uncompleted packages to the pick up station, for no additional
      13
     -- - -compensation; Defendants' failtire to compensate Plaintiffs for this unpaid time ftirther
      14
     —    -pushes Plaintiffs' wages below the state and/or lbeal minimmn wage.
          `

                                       MEAL AND REST BREAK VIOLATIONS
     16
                         23.-_ __ Flex-Drivers log ont0 the Flex App aiid select a block of hours that can
     17
                -range frbm-2-6 hour blocks. Asa result, somd Plaintiffs woiked sMfts that exceeded more

      --        Ahan 3.5--hours, -and-did so, without being pen-nitted to take a I 0-minute paid rest period.
     19 _I
                —In- addition; Defeiidants did not provide Plaintiffs with an additional hour of pay for each
     20
                 workday that a rest period was not provided.
     21
77                       24.     In addition,-Flex Drivers that worked shifts longer than 5 hours per day,
     22
                 did so without receiving adequate off-duty meal periods of At least thirty 30 minutes
     23
                                                                                ,-Defendants did not provide
                 4uring- which- -they were -relieved of all duties.- In-addition-
     24
               ---Plaintiffs with -an- additional hour of pay for eachW6rkday that -a proper meal period was
     25
                 not provided.
     26
                  ffl
      27

      28                                                   -0
                               CLASS ACTION COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                                  Case 3:19-cv-00288-KAW Document 1-1 Filed 01/16/19 Page 14 of 28




                         1
      ----- -- --- -------2                                                             OVERTIME VIOLATIONS
                                                                 25.     Flex Drivers are permitted to work multiple shifts a day, as welI as
                                              3
==--=: ------_.-.                                    -iizultiple shifts a week, but are not permitted to take_ their two -mandated 10-minute rest -
                                              4
_ _-- - - -- -                                5       breaks. For overtirne purposes, California law assumes that within an 8-hour shift an
                    employee has been permitted to take two paid 10-minute rest breaks. As a result, when an
              6
- - ---- --- -7 _- employee is not_permitted to take either required -rest break, each break is considered
                                                      overtime.
                                              8
                                                                 26.     Therefore, in this action, every time a Flex Driver works at least 8 hours in
                                              9
                                                      a sirigle day and is deprived of their two 10-minute rest breaks, they are entitled to 1.5
                                          10
                                                      times their regular rate for the additional-20. minutes of work they performed without
                               --11
                                                      coinpensation.                                       --_---- _-- --- —
                       x                  12
                               ~                                                  FAILURE TO PAY ALL WAGES DUE
                                          13
                               a                      -         - 27:    By failing to compensate Plaintiffs for all hours worked, Defendants have ---
                                          14
              --
                           x~ 15                  --and continue to violate Labor Code.section 204, which--requires employers to pay their
                               ~
                                                      employees full wages when due.
                           w~             16
 --    -- -        -       x       ----   --       - ----   - -
                                                   --             28.    Some- of the Piaintiffs no longer ivork foi Deferidants -and therefore they -- ~
                                          17 I
-- - ---- ---                                      -= have willfully faiied -to make timely -payment of wages due at tlie time of termination or
                                          18
                                                      separation.
                                          19
                                                                  29.    By failing to compensate Plaintiffs for all of -the time they worked,
                                          20
      -----            _                           -_ Deferidants - knowingly and intentionally failed to provide -accurate, itemized wage
                                          21
._-
 -      -••:--- - ------ ----- -- -                -- --statements, including hours worked, as required under Labor Code section 226(a).
                                          22
 _       __-----                                      -. -- -                      D. CLASS ACTION ALLEGATIONS
                                          23
                                          —                     :=30:---Plaintiff=brings this lawsuit as a class-=action.=on behalf of herself and all
                                          24
                                                    -==otFier-sirriilariy=situated=mernbers of the proposed- class defined below pui•suant to the
                                          25
                                                   - Code of Civil - Procedure section 382. This action satisfies the Ascertainability,
                                          26
                                          27
                                          28                                                          -9
                                                                        CLASS ACTION COMPLAINT FOR DAMAGBS; DEMAND FOR JURY TRIAL
                                 Case 3:19-cv-00288-KAW Document 1-1 Filed 01/16/19 Page 15 of 28




                    1
    --- ------ =- _---             =--Numerosity, Conimonality, - Typicality, Adequacy, Predominance and Superiority
                    2
        -           3                  requirements of class actions. The Class is defined as follows:
--- --- --=-_ --                  ---       ===31:= =Al1=d"elivery-drivers who have contracted directly with Amazon to be Flex

 -- --                ---5        --- Drivers in the State of California from September 2014 to the present day, and who may --
                            6          choose to opt in to this case.
--      -         -         7                   32.     Excluded from the Class are: (1) Defendants, any entity or division in
                                       Which Defendants have a controlling interest, and its/their legal representatives, officers,

       ___._..              9          directors, assigiis and successors; (2) the judge to whom this case is assigned and any
-        -                --`          iriember of the judge's-- immediate family; and (3) claims for personal injury, wrongful
                           10
                                       death and emotional distress and clairns of consequential property damage and loss.
                                                              NUMEROSITY AND ASCERTAINABILITY
                           12
                 v) g                  --       33. - The Class is comprised of hundreds, if not thousands, of individuals,
                 w -E! 13
                                       -which makes joinder impracticable, and, additionally, Plaintiff does not know all of the
~                zQ~
                   ~ 14
                                       identities of all the Class members.                   -   --= --         -
                 ~ ~s      15
_= -             94 a      16     -         _ ----34: - The Class is comprised of an easily aseertainable set of persons who
                 W d
      -• -       ~          -                                                                                                   .
---                                   -worked for Defendants as delivery drivers for the AmazonTlex program. Class members --
                           1?
                                        are=easily—identifiable from records inaintained by; and iri the possession and control of,
                           18
-- —                       -~9     ---the    Defendants or otherwise readily obtained from third parties.
                                                                       COMMUNITY OF INTEREST
                           20
                                              --35: --'- 'There   is a well-defined community of interest among Class members, and --
                           21
                           22                -disposition -of-the claims of these Class members in a single action will provide
                                        substantial benefits to all parties and to the Court. .
                           23
-- - --               -    24                                                   TYPICALITY                  --       --   - :
                      ===-25                            T-he=claims of the representative Plaintiff =are typical of the claims of the

                           26      - Class- in that the representative Plaintiff, like all Class members, was not paid in
                                     accordance with California law and suffered damages as a result.
                           27
                            28                                                        _ 10—
                                                       CLASS ACTION COMPLAINT FOR DAMAGES; DEMAND FOR JURY 7RIAL
                                      Case 3:19-cv-00288-KAW Document 1-1 Filed 01/16/19 Page 16 of 28




         1
---_ ----2 - --.-__, 7_T_37.__—Moreover,--the factual bases of Defendants'_ misconduct are common to all
                                             Class members, and Defendants' actions resulted in damages to all members of the Class.
                         ~
----
   - ----
       --- -- -------
              - --- ---3 I
----- —            -= 4 '                                              PREDOMINANCE OF-COMIVION ISSUES ---
       - --             --       5                       38.--There are -numerous questions o£ law and fact common to all Class
                                       -_-members and those -questions predominate over any questions that may affect only
       -                         6
                                             individual Class members, including, but not limited to the following: -
                                 7
- —.                -            8         ":-       - -       a.        Whether Defendants' misclassified--Plaintiffs as independent
                                                                         contractors;
                                 9
                                                               b.- -` Whether Defendants' conduct violated the California Labor Code
                                10               .                            .                                               .
                                                     .                 viol
                                                                        ' ati_ ons pled hexein;
- --. - ----- -_---- - -_-                                          __---VJhether Defendants' conduct violated Business and Professions
                  x             12
                                                                         Code Section 17200, et seq.;
                  wa~ 13                                            _ _ _- Whether Plaintiff and the Class are _entitled to equitable relief,
                      14
-—  - ---_ _~--_
  ----            -----
               _ ~-- -                --                                 and, if so, the nature of such reiief; and
                  x ~ 15
                  C ~
                            s                                  e.        Whether compensatory and other damages should be awarded to
                                16
-- - - - -                                                               Plaintiff and Class members.
                                17
---_ - _-__~--=--=--                                                                     ADEQUACY --- ------- - ----
                                18
                                                         39.    Plaintiff wiil fairly and adequately- represent and protect the interests of
                                .19
                                           - the Class. Plaintiff has retained counsel highly experienced in prosecuting class actions.
                                20
     _ -----            -                   --_= --=-=40. =_= ==Plaintiff -and his counsel are committed to vigorously prosecuting this
                                21
 -                - -                      = action on behalf of Class members and have the resources to do so. Neither Plaintiff nor
                                22
                                             his counsel has any interests adverse to those o£the Class. _
                                23
                                                                                        SUPERIORITY
                                24
--_ _---_=_-------=                                             A-class -action=is superior to all other -available methods for the fair and
                                25
              -      -- - - -           _--= efficient adjudication= 6f this controversy. Because of the relatively small size of the
                                26
                                             individual Class members' claims, absent a class action most Class members would
                                27
                                28                                                             -11-
                                                               CLASS ACTION COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                              Case 3:19-cv-00288-KAW Document 1-1 Filed 01/16/19 Page 17 of 28




                         1
                                  likely find the cost of litigating their claims against Defendants to be prohibitive. The
                         2
    ---            -     3        class treatment of- commori duestions of law and fact is also superior to multiple
        -    --                  -individual actions or piecemeal litigation in that it conserves the resources of the coui-ts
                         4
                                 -and the litigants, and promotes consistency and efficiency of adjudication.
                         5
                       - -6          _-_- _ 42. =._ '---=-The _consideration of common questions of fact and Iaw - will conserve
                                 }udicial resources and promote a fair and consistent resolution of this labor problem.
                         7
    =                                                             E. CAUSES OF ACTION _
                       - 8

             -           91
                                                                FIRST- CAUSE OF ACTION
        _.              10                              Failure to Reinaburse for Business Expenses
                                                                    (Labor Code § 2802)                                        ~
                                          43. _-_._Plau~tiffs_re-allege and incorporate by reference the-allegations in each of
_            x 12
                                  the preceding paragraphs as if fully set forth herein.
             cno
               ~ 13
                                         -44. - The conduct of Defendants, as alleged herein, violated California Labor
             A 0 14
             ~ 0C                 Code § 2802, which provides that an employer must reimburse employees for all
             x ~ 15
             ~ o~                 reasonable and necessary expenses ,incurred in carrying out the lawful directions of the
             w Q 16
             ~                    employer.
                        17
                                              .=_ =At all relevant times, while acting on the direct instruction of Defendants,
                        18
                                  Plaintiff and .similarly situated Flex Drivers incurred work reiated expenses. These
                 -- -. -19
                               --` expeiises include the cost of purchase of Plaintiffs' cell phones and related cell phone
                                 --costs, such as cell phone data, call and/or text messaging _expenses._As well as the cost of
                        21
                                ---_ purchase ._ of =Plaintiffs-'= vehicle, vehicle maintenance, fuel, auto insurance and other
                        22
                                  vehicle operating costs, -including costs of tools - and_other equipment necessary to
                         23
                                  perforni services.
                         24
                                ---- --46. -Defendants have failed and fail to indemnify or in any manner reimburse
                         25
                               -- - Plaintiffs for the incurred necessary expenditures and losses. Defendants' requiring
                         26
                                 -- Plaintiffs to pay expenses and costs incurred in direct consequence of the discliarge of
                         27

                         28                                                    -12-
                                                CLASS ACTiON COMPLAiNT FOR DAMAGES; DEMAND FOR JiJRY TRiAL
                                        Case 3:19-cv-00288-KAW Document 1-1 Filed 01/16/19 Page 18 of 28




                                  1
_ - ---- ~- -                   --2         theit duties_ for-.Defendants and/or in obedience of Defendants' directions is in violation
                                            of Cal. Labor Code §2802.
                                  3
-- ----==----4                                      47.= _-_ As a direct and proximate result of Defendants' conduct, Plaintiffs have
                      ---- ~                suffered losses according to proof, including prejudgment interest pursuant to Cal. Labor
                                  5
     - -        --       --       6         - Code §2802,-subdivision. (b), and costs aiid attorneys' fees pursuant to CaL Labor Code
                                            §2802, subdivision (c), in the prosecution of this action.
                                  7
                --                            -     WHEREFORE, Plaintiffs pray for relief as set forth below.
                                  8

                                  9
                                                                        SECOND CAUSE OF ACTION
                                10                                     Failure to Pay the Minimum Wage
                                                                       (Labor Code §§ 1197,1194,1194.2)
                         ----" 11
                                         -- --- :, -48,.: - Plaintiffs re-allege and incorporate by reference the allegations in each of
_-     ---~_T 12                            the preceding paragraphs as if fully set fort.h herein. —       -                              ---
          v~ o~
                     w o 13                         49.      At all times relevant times herein, Labor Code section 1197 and the
                         ~
                     Qb
                     z ~         14
                     ~ o                    Indiistrial Welfare Commission Minimum Wage Order were in ftill force and effect and
                     x " 15
                         ~
                                             required that Defendants' pay their California Flex Drivers the minimum wage for all
                         ..
                     ~a          16
                                             hours worked.                                              -
       --                      ---i7-                     =Labor=Code sections 1194(a) and 1194.2(a) provide that an employee who
                                 18
                                           = haa not been_paid the legal minimum wage may recover-the unpaid balance together with
                --               19
                                             attorneys' fees and costs of suit, as well as liquidated damages in an amount equal to the
                                 20'
                                             wages unpaid and interest on those amounts, pursuant to California Labor Code §218.6.
                                 21
                                                    51.- -- Nevertheless, during the relevant period herein, Defendants willfully and
                                 22
                                         ---intentionally=employed a-practice of classifying Plaintiffs as independent contractors,
                                 23
                                            -_thereby requiring Plaintiffs to pay for the business expenses necessary to perform their
            _                    24
                                         -=°=-=job.-In addition; even though it often took Plaintiffs -more --time to complete their
                                 25
                                             deliveries than their - shift allotted for, Defendants -did not provide Plaintiffs with
                                 26
                                            - additional compensation for this extra time. Moreover, if a package was undeliverable,
                                 27
                                 28                                                      - 13 -
                                                          CLASS ACTION COMPLAINT FOR DAMAGES; DEMAND FOR 3URY TRIAL
                                  Case 3:19-cv-00288-KAW Document 1-1 Filed 01/16/19 Page 19 of 28




                           1
                                        -Defendants employed a practice of requiring Plaintiffs to retuni the uncompleted
                           2
                                   - packages to the pick up station, for no additional compensation.
            ~              3
                                                52.=— Therefore, -in light -of these business= expenses, and uncompensated
                           4
                                        -additional work, Defendants caused Plaintiffs' hourly wages to oflen fall below the
                           5
                                                                                                        --
                                        minimum wage.
                           6
                                                53.      As a result, due to Defendants' unlawful failure and refusal to pay
                           7
       _.                           _. Plaintiffs -the._ minimum--wage as required by law~ Plaintiffs have suffered damages in
                                        amounts to be proven at trial and are entitled to all appropriate remedies provided by the
                           9
                                    - Labor and IWC Wage Orders, including liquidated damages, attorneys' fees and costs of
                         10
                                        sult.
                         11
---                                ---          WHEREFORE, Plaintiffs pray for relief as set forth below.
                x        1.2
                    a--13-                                            THIRD CAUSE OF ACTION                               =
                                                                Failure to Provide MeaI and Rest Periods
                x ~ 14              -                                  (Labor Code §§ 226.7, 512)
                    0
-- --- -- x ~~ -
                v~ a; -TS
                                                         Plaintiffs re=allege and incorporate by reference the allegations in each of --
                r~ a
                ~a       16             the preceding paragraphs as if fully set forth herein.

                        =-17            ----_- =-55.- At -all -relevant times herein, some Plaintiffs were compelled to provide _
       --       ------
                         18             services to Defendants without being provided an opportunity to take their mandated
                                                                              -            -     - --        --
-- -   - ---                             meal and rest- breaks: Plaintiffs were thus deprived of their meal and rest breaks in
                        --19

                         20              violation of Califorzua Labor Code sections 226.7 and 512.
   - -= -           -    - 21..                 56. -- Plaintiffs were not "exempt" employees under the California Labor Code

                         22              or IWC Wage Order No. 9.
                                  --- .-=•--=-57.- Defendants knew or should have known that Plaintiffs were ' working
  -    --.-
         -                --
                - .--- --24         -=without meal and rest=breaks and were not compensated for that time. Defendanfs' failure
                                  ---to compensate Plaintiffs-for meal and rest breaks was systematic, willful, luiowing and

                         26              intentional.

                         27
                         28                                                          -14
                                                        CLASS ACTION COIvIPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                              Case 3:19-cv-00288-KAW Document 1-1 Filed 01/16/19 Page 20 of 28




                        1

             -                           58.     Plaintiffs have been damaged by Defendants' intentional and knowing
                        2
                                --refusal to compensate - them for work'performed during their meal and rest breaks and
                        3
                                 seek compensation and penalties for all missed -brealcs in accordance with California
                        4
                                  Labor Code Section 226.7, along with appropriate damages, injunctive relief and
                         5
                                  attozneys' fees and costs.
                        6
                                         WHEREFORE, Plaintiffs pray for relief as set forth below.
                        71
                        8                                      FOURTH CAUSE OF ACTION
    - --         -- .    9.                                       Failure to Pay Overtiine
                                                               (Labor Code §§ 510, 1194, 1197)
                        10
                                         59:--- Plaintiffs re-ahege and incorporate by reference the allegations in 'each of
                                  the preceding paragraphs as if fully set forth herein.
           --x- — _12         -- —=-60. =---=-At -all-times relevant times lierein, Labor Code sections 510, 1194; and -
                  o
            ~ ~ 13
            w ~                   1197, as well as the lndustrial Welfare Commission were in full force and effect and
            Q ~         14        required Defendants' to pay overtime compensation when due to all non-exempt
            ~4 O

            x ~ 15                employees for all hours worked over 40 per week and over 8 hours per day.
                        16
-     -                              -   61. --Plaintiffs are non-exempt employees and are entitled to be paid proper
                        17        compensation for ali hours worked, including overtime hours worked.
                        18                62.    For overtime purposes, California law assumes that within an 8-hour shift
                        19        an employee has been permitted to take two paid 10-minute rest breaks. As a result, when
                        20        an einployee is not permitted to take one or either required rest break, that time is
                        21        considered overtime. Therefore, because Plaintiffs worked at least 8 hours in a single day
                        22        and were deprived of their two 10-minute rest breaks, they are entitled to 1.5 times their
                        23 -- regular rate for the additiona120 minutes of work they performed.
                        24 -- -- 63. - As a direct and proximate result of Defendants' unlawful conduct, as set
                        25        forth herein, Plaintiffs have sustained damages, including loss of earnings for liours
                        26        worked and for overtiine hom-s worked on behalf of Defendants in an amount to be
                        27
                        28                                                     - 15-
                                                CLASS ACTION COMPLAINT FOR DAMAGES; DGMAND FOR JURY TRIAL
                            Case 3:19-cv-00288-KAW Document 1-1 Filed 01/16/19 Page 21 of 28

                             ,


                       1
            --                        established at trial, prejudgment interest, and costs and attorneys' fees, pursuant to statute
                       2
                                      and other applicable law.
                       3

                       4
                                                                     FIFTH CAUSE OF ACTION
___ -- -.-_---- - --5                                       Failure to Furnish Accurate Wage Statements
                                                                   (Labor Code §§ 226, 1174, 1174.5)
                       6
                                 —            64.      Plaintiffs re-allege and incorporate by reference the allegations in each of
                       7
                                      the preceding paragraphs as if fnlly set forth herein.
                       8
                                      -- -- --65.-----Defendants knowingly and intentionally faiied to provide timely, accurate,
                       9
                             ---itemized -wage- statements, including, inter alia, gross wages, net wages earned, hours
                      10
                             -        worked-and =hourly- rates; to Plaintiffs as required by California Labor Code Section,
                                      226(a). Such failure caused injury to Plaintiffs by, among. other things, impending tliem

_-               C   12 - -=----from-knowing the arnount of wages to which they are and were entitled.- At all relevant--
                     13
           W"                  times herein, Defendants failed to maintain records of hours worked by . Plaintiffs as
           ~o
                 ~    14
                                      required under Labor Code Section 1174(d).
                 a
           x N
           [f] w      15                               Plaintiffs are not "exempt" employees under the California Labor Code or
               Q                              66.

           ~ < 16                     IWC Wage Order No. 9.                                                                            :
                      17
                                 _-           67. . Plaintiffs are entitled to and seek injunctive relief requiring Defendants to
                      18
                                      comply with Labor Code Sections 226(a) and 1174(d); and further seek all actual and
           -==        19 -- statutory damages available for these violations under Labor Code Sections 226(e) and
                      20
                                      1174.5.
                      21
                                              WHEREFORE, Plaintiffs pray for xelief as set forth below. ---
                      22
- - -=     -          23         - -                                  SIXTH CAUSE OF ACTION
                                                                 Failure to Pay Ail Wages When Due &
          - -        - 24                                                Waiting Time Penalties
--- ------                                                      (Labor Code §§ 201, 202, 203, 204,1194)
                     - 25
         - --                                   68. - Plaintiffs re-allege and incorporate by reference the allegations in each of
                      26
                                      the preceding paragraphs as if fully set forth herein.
                      27

                      28                                                           - 16 --
                                                     CLASS ACTION COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                      Case 3:19-cv-00288-KAW Document 1-1 Filed 01/16/19 Page 22 of 28

                      Im




                 1
                                         69.    By failing to compensate Plaintiffs for all time worked, Defendants have
                  2
                               and continue to violate Labor Code section 204, which requires that Defendants pay their
                  3
                               employees their full wages when due.
                 4
-   -       - - -5               ---     70: - - -- -Pursuant to . Labor Code Section 1194, Plaintiffs are entitled to recover
                               from Defendants all unpaid wages to which they are entitled, pltis pre- and post judgment
                  6
                               interest thereon and reasonable attorneys' fees and costs incurred in prosecuting this
                  7
                               action.
                  8
                                         71.    Some Plaintiffs are no longer working for Defendants. By failing to
                  9
                               compensate Plaintiffs as required by California law at any time during the previous four
                 10
                               or more years pursuant to the applicable statute of limitation and tolling provisions,

-                              Defendants_ also have willfully failed to make timely payment of the full wages due, at
        x        12' : the time they terminated employment with Defendants; and thefeby - Defendants have
        w        13
            e~                 violated Labor Code Sections 201 and 202.
            U    14
            0                            72.     As a corisequence of Defendants' willful failure to pay wages due to each
        x  "~ 15
        C/)o
            ~                  such employee following separation from employment as required by Labor Code §§ 201
        w~ 16
        ~
                               and 202, Plaintiffs whose employment ended prior to the filing of this case and
                 17
                       -- -continuing through the date of class certification are entitled to recover from Defendants
                 18
                               waiting time penalties, pursuant to Labor Code section 203, equal to a day's wages, for
                 19
                               up to 30 days.
                 20
                                         WHEREFORE, Plaintiffs pray for relief as set forth below.
                 21
                 22                                         SEVENTH CAUSE OF ACTION
                 23                                        Violation of Unfair Comipetition Law
                           -                             (Cal. Bus. & Prof. Code §§ 17200 et seq.)
                 24                      -73. - Piaintiffs re-allege and incorporate by reference the allegations in each of
                 25            the preceding paragraphs as if fully set forth herein.
                 26
                 27
                 28                                                           -17-
                                               CLASS ACTION COMPLAINT FOR DAMAGES; DEiMAND 2'OR JURY TRIAL
                               Case 3:19-cv-00288-KAW Document 1-1 Filed 01/16/19 Page 23 of 28




                       1
                                           74.      The conduct of Defendants, as alleged herein, violated the California
                       2
                                  Unfair Competition Law ("UCL"), California Business and Professions Code Section
                       3
                                   17200, et seq.
                       4
                                           75.      Plaintiffs allege that the unfair and unlawful business practices
                           5
                                   complained of herein are and were the regular business practice of Defendants.
                       6
                                           76. - Through Defendants' failures to pay legally required wages when due, to
                           7
                                 -- provide--iternized   -statements of hours worked with payments of wages, to reimburse
                           8
                                   Plaintiffs for expenses they incurred at the direction of Defendants; and other conduct
                           9
                                   alleged herein, -Defendants have violated numerous specific provisions of California law
                      10
                                ; and have engaged in, and continue to engage in, unlawful and unfair business practices in
                      11
                                   violation of the UCL, depriving Plaintiffs of rights, benefits, and privileges guaranteed to

      - - ~-o- 12-              --all employees under- law, and have caused Plaintiffs to suffer injury in fact and to lose :-
           w~e~ 13 I               money.
            x
            Q
                 ~ 14
                 U

               0                            77.      Plaintiffs are informed and believe, and based upon such information and
               ~
            ~ w°'
                .
               2                   belief allege, that by engaging in the unfair and unlawful business practices complained
            ~a 16
                                   of herein, Defendants were able to lower their labor costs and thereby obtain a
                      17
    ------------      --           competitive--advantage - over law-abiding ernployers and businesses with which it
                      18
                                   competes.
                      19
                                            78.      California Business and Professions Code Section 17203 provides that the
                      20
                                   Court may restore to. an aggrieved party any money or property acquired by means of
                      21
                                 - unlawftil and unfair business practices. Under the circumstances alleged herein; it would
                      22
                                 --be   inequitable and result in a miscarriage of justice for Defendants to continue to retain
                      23
                                   the property of. Plaintiffs. Therefore, Plaintiffs are entitled to restitution of the unfair
                      24
-       - -- -     -- - 25      - benefits--obtained and - disgorgement of Defenda.nts' ill-gotten gains. Plaintiffs seek
                                   restitution and damages of all unpaid wages and reimbursement for business expenses,
                      26
                                   owed to them, according to proof, as well as all other available equitable relief.
                      27
                      28                                                        -18-
                                                    CLASS ACI'ION COMPLAIAlT FOR DAMAGES; DEMAIJD FOR JURY 1'RIAL
                                    Case 3:19-cv-00288-KAW Document 1-1 Filed 01/16/19 Page 24 of 28




                             1
                                                 79.     Injunctive relief pursuant to California Business and Professions Code
                             2
                                        Section 17203 is necessary to prevent Defendants from continuing to engage in unfair
                             3
                                         business practices as alleged in this Complaint. Defendants and/or persons acting in
                             r4

                                       - concert with Defendants have done, are now doing, and will continue to do or cause to be

                                         done, the illegal acts alleged in this Complaint, unless restrained and enjoined by this
                             6
             -- - -                   -- Court. Unless the relief prayed for below is granted, a multiplicity of actions will result.
                             7
-------------                g       -- Plaintiffs have no plain; speedy, or adequate remedy at law, for reasons which include but

                                         are not limited to the following: (a) it is difficult to measure the amount of monetary
                             9
                                         damages that would compensate Plaintiffs for Defendants' wrongful acts; and (b) in any
:                        10
                                         event, pecuniary compensation alone would not afford adequate and complete relief. The
-                        11
                                         continuing violation of -law -by Defendants will cause great and irreparable damage to
-             ~          12
                                         Plaintiffs unless Defendants are immediately restrained from-committing fiu-ther illegal
               w a       13
                   E-                    acts.
              z    u     14
                                                  80.    Piaintiffs herein take upon themselves enforcement of these laws and
              ~ 0~       15
              ~o ~
                                         lawful claims. There is a financial burden incurred in pursuing this action. Therefore
              w< 16
              ~
                                         Plaintiff seeks recovery of attorneys' fees and costs of this action to be paid by
                         17
                                     _= Defendants,-as provided by the UCL and California Labor Code Section 218, 218.5, and
                         18
                                         1194, and California Code of Civil Procedure Section 1021.5.
                         19
                                                  WHEREFORE, Plaintiffs pray for relief as set forth below.
                         20
                         21
                                                                        F. PRAYER FOR RELIEF
                         22
                                                  WHEREFORE, Plaintiff prays for relief as follows:
                         23
=-_--   - - - ---
        - =       -
               -------       ----                __A.= _` -_A declaratory judgment that the policies and practices complained of
                         24
                         =            -_ ---             herein are unlawful under the laws of California;
                         25
                                                  B.     Appropriate equitable and injunctive relief to remedy Defendants'
                         26
                                                         violations of the laws of California, including but not necessai-ily limited
                         2'7
                         2E                                                          -19-
                                                        CLASS ACTION COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRiAL
                     Case 3:19-cv-00288-KAW Document 1-1 Filed 01/16/19 Page 25 of 28

                     I~




                1
                                             to an order enjoining Defendants from continuing their unlawful policies
                2
                                             and practices;
                3
                                    C.       An award of damages, statutory penalties, and restitution to be paid by
                4
-    -----~                                  Defendants according-to proof;
                5
     _-                             D.       General damages according to proof;
                6
                       _            E.      Pre-Judgment and Post-Judgment interest, as provided by law;
                7
                                    F.= _ ---Such other injunctive and equitable relief as the Court may deem just and
                8
                                             proper;
                9
                                    G.       Attorneys' fees and costs of suit, including expert fees and fees pursuant
               10
                                             to California Labor Code Section 218.5 and_ 1194, California Code Civil

--                   -- --                   Procedure Section 1021.5, and other applicable laws.
          -x   12
                                                           G. DEMAND F®R JDRY TRIAL
          W o 13
                                    Plaintiffs hereby demand a jury trial on all causes of action and claims to which a
          z Id 14
          ~ o                right to jury trial exists.
          x w0N 15
          u~
               16

               17            DATED:          October 29, 2018             HERSH & HERSH
               18                                                         A Proq5~siop*l Corporation

               19
                                                                          By;            te u
               20                                                               M c E. Burton, Jr.
                                                                                  ontana Baker
               21                                                               Attorneys for PlaintiffAdria.na Ponce
               22                                                               and the Proposed Class

               23
               24
               25
               26
               27
               28                                                       -20-
                                           CLASS ACTION COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 3:19-cv-00288-KAW Document 1-1 Filed 01/16/19 Page 26 of 28
             •ih::1:. .                    ~ ~{y.                   ._•   •.   ~
                                             ' _                               ~ _. 4._..~SaA. ~'sx :
                                                                                            ,3+ ....~      -
             ~:,t               ,                     •.        ti G+h.C?ty~ .t
                                                                                          :~,, •           '•. '.
                                                                                                               ~• '
                                           ' 4`•_      ~ . ~•-'i~;;.            ~?3
                 ..       ,..       . ..     :      •id`::~ ; .<-.,.. ,'.Yie. .                     . ~ ..~°! ';:,. .
                                                                                 ..... _ -'
                               Case 3:19-cv-00288-KAW Document 1-1 Filed 01/16/19 Page 27 of 28




                                                    MARIN COUNTY SUPERIOR COURT
                                                           3501 Civic Center Drive
                                                                P.O. Box 4988     -
                                                         San Rafael, CA 94913-4988
                                                               (415) 444-7040 -



                                                                        ~

                                                                            MOR




                                    ALTERNATIVE-DISPUTE RESOLUTION (ADR) INFORMATIONAL NOTICE
                                                     (California Rule of Court 3.221)

                   The plaintiff must serve a copy of this notice with the complaint on all parties to this case.
        _                .__....._                  _....                      ~_. _.
                 --Alternative-Dispute Resolution (ADR) is a way of solving legal disputes withouf going to trial. Using ADR
                   may--have-a-var-iety=of=benefits, depending on the type of ADR process used and-the circumstances of
                   the particular case.

                    ADVANTAGES OF ADR

                    Save Time
                    A dispute often can be settled or decided much sooner with ADR; often in a matter of months,.even
                    weeks, while bringing a lawsuit to trial can take a year or more.

                    Save Money
                    When cases are resolved earlier through ADR, the parties may save some of the money they would
            _ .-__--_have,spent_on--attorney_fees, court costs, experts' fees, and other litigation expenses.

    _=              Increase Control Over the Process and the Outcome
             -    In ADR,parties typically play a greater role in shaping both the process and its outcome. In most ADR
               =-processes,-parties have more opportunity to tell their side of the story than they do at trial. Some ADR
                  processes, such as mediation, allowthe -parties to fashion creative resolutions that are not available in
    -        -   -a trial.- Other ADR processes, such as arbitration, allow the parties to choose an expert in a particular
                  field to decide the dispute.

                    Preserve Relationships
                  ADR can be a less adversarial way to resolve a dispute. For exarripie, an experienced mediator can
-           ------help the-parties-effectively -communicate-their needs and point of view to the other side. This can be an
                -= important advantage where the parties have a relationship to preserve.

                    Increase Satisfaction
                    In a trial, there is typically a winner and a loser. The loser is not likely to be happy, and even the winner
                    may not be completely satisfied with the outcome. ADR can help the parties find win-win solutions and
                    achieve their=real -goals. - This, along with all of ADR's other potential advantages, may increase the
                    parties' overall satisfaction with both the dispute resolution process and the outcome.



                    CV006 (Rev. 7/9/15)   ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATIONAL NOTICE                     Page 1 of 2
                           Case 3:19-cv-00288-KAW Document 1-1 Filed 01/16/19 Page 28 of 28



                DISADVANTAGES OF ADR                                                                                              --

                If the case is resolved using ADR, the parties forgo their right to a public trial and they do not receive a
                decision by a judge. or jury. If the case is not resolved using ADR and it proceeds to trial, the overall
                costs of the case may increase.

                TYPES OF ADR

               Mediation
               In mediation, an impartial person called a"mediator" helps the parties try to reach a mutually
               acceptable resolution of the dispute. The mediator does not decide the dispute but helps the parties
    °-     - communicate so they can try to settle the dispute themselves. Mediation leaves control of the outcome
               with the parties.

                Settlement Conferences
              Settlement conferences may be either mandatory or voluntary. In both types of settlement
              conferences, the parties-and their-attorneys meet with a judge or a neutral person called a"settlement
            - officer" to discuss possible settlement of their dispute. The judge or settlement officer does not make a
              decision in the
                            _._.. case but assists the parties
                                                           _... in evaluating the strengths
                                                                                        . and weaknesses of the:case
                                                                                                                  ..    and
-        ---=—in=negotiating-a-settlement.--Settlement conferences are appropriate in any case where settlement is an ---
              option.__Mandatory    . settlement-confer.ences are often held close to.the date.a_case is set for trial.

                Arbitration
               =1n_arbitration;_a neutral-person_called-an_'arbitrator" hears arguments and evidence from each_side and
              -_then-decides the outcome 'of_the. dispute. Arbitration is less formal than a trial, and the rules of
                evidence are often relaxed. Arbitration may be either "binding" or "nonbinding." Binding arbitration               -
                means that the parties waive their right to a trial and agree to accept the arbitrator's decision as final.
    -           Generally, there is no right to appeal an arbitrator's decision. Nonbinding arbitration means that the
                parties are free to request a trial if they do not accept the arbitrator's decision.

               Neutral Evaluation
-__ .-- ---= In neutral evaluation; each party gets a chance to present the case.to a neutral person called an
               "evaluator.`-'---T_he evaluator then gives an opinion on the strengths and weaknesses of each party's
----. -_- =-   evidence and arguments and about how the dispute could be resolved. The evaluator is often an
-_- -_ -expert-in-the-subject matter of- the dispute.- Although the evaluator's opinion is not binding, the parties               -
               typically use it as a basis for trying to negotiate a resolution of the dispute.

                LOCAL ADR PROGRAMS

                For a Directory of Mediators and Arbitrators or information about the Modest Means Mediation:
    -===       -Program; -contact the Marin County Bar Association (MCBA) by calling (415) 499-1314 or emailing
_- ----- -- info(aDmarinbar.org.-Additional information is also available on the MCBA website: www.marinbar.org.

                STIPULATION TO USE ADR

         -=     If all parties in the action agree to participate in ADR, a Stipulation to Use Alternative Dispute :
                Resolution Process (CV002) may be filed with the court. This form is available at www.marincourrt.org
                or in the Clerk's Office.

                Please note,-you are reguired to complete and submit the Notice of Settlement of Entire Case
                (Judicial Council Form CM-200) within 10 days of the resolution of your case.



                CV006 (Rev. 7/9/15)   ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATIONAL NOTICE                     Page 2 of 2
